                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

FRANK T. WHITEHEAD,

                               Plaintiff,                              OPINION AND ORDER
       v.
                                                                             17-cv-514-wmc
MR. HINCHLEY, OFFICER THORNE and
UNIT MANAGER FLADHAMMER,

                               Defendants.


       Pro se plaintiff Frank T. Whitehead, an inmate at New Lisbon Correctional

Institution (“NLCI”), was granted leave to proceed on claims sounding under the Eighth

Amendment and Wisconsin tort law for deliberate indifference and negligence arising out

of his consumption of contaminated peanut butter against defendants Christopher Thorne

and Jassen Hinchley, as well as a retaliation claim against defendant Diane Fladhammer

under the First Amendment for allegedly firing him from his prison job because of his

pursuit of those contamination claims. Now before the court is defendants’ motion for

summary judgment.         (Dkt. #54.)       For the reasons that follow, the court will grant

defendants’ motion and enter final judgment in their favor.




                                     UNDISPUTED FACTS 1

       A. Parties

       Plaintiff Frank Whitehead was incarcerated at NLCI when the events comprising


1
  The court has drawn the following facts from the parties’ proposed findings of fact and responses,
as well as the evidence cited in support or opposition to those proposed findings of fact as
appropriate. In particular, while Whitehead purports to dispute many of defendants’ proposed
findings of fact, the majority of his disputes fail to cite contrary evidence of record and instead take
issue with defendants’ characterizations of the evidence or argue the merits of his claims. These
assertions do not necessarily create material disputes of fact unless they could be construed as
his claims in this lawsuit took place, in April of 2017, which is also where all three

defendants were working at the time. Defendant Jassen Hinchley was the Food Service

Manager at NLCI during the relevant time period. From April to May of 2017, Hinchley

served as both the Food Services Manager and Administrator. Defendant Christopher

Thorne was working as a food service officer, and he was responsible for maintaining the

safety and security of the institution, prisoners and staff by enforcement of Wisconsin

Department of Corrections (“DOC”) policies and procedures in the kitchen. Civilian food

service staff, not food service officers, were responsible for ensuring food quality, portion

size and food safety. Defendant Diane Fladhammer was a Unit Manager at NLCI during

the relevant time period. She has held this position since June 27, 2016.




       B. Contaminated Peanut Butter

       The peanut butter that is the subject of this lawsuit was manufactured by Hampton

Farms and distributed by Indianhead Foods to NLCI under the label “Lot #200-7-068.”

NLCI received this peanut butter from Indianhead sometime before April 24, 2017. On

April 24, food service staff informed NLCI’s Food Service Manager Hinchley that the

peanut butter tasted “different.” Hinchley then sampled the peanut butter by scooping

out a portion using a spoon and eating it. Hinchley described the peanut as having a

“darker, burnt taste,” but he did not get sick from eating it.

       That same morning, April 24, Hinchley also sent an email to Corbet Peterson, an




reasonable by the trier of fact. Moreover, they are mainly taken up in the next section of this
decision. That said, since Whitehead submitted his own declaration (see dkt. #73), the court has
considered his averments if arguably within his personal knowledge.
                                               2
Indianhead account representative, asking if anyone else was reporting problems with the

peanut butter. Hinchley further sent an email to NLCI sergeants, explaining that (1) there

had been complaints about the peanut butter and (2) he had contacted Indianhead about

it. Two days later, on April 26, Hinchley sent Peterson a second, follow-up email, to which

Peterson responded that he had not heard concerns from other facilities, but that he had

forwarded Hinchley’s concerns to the manufacturer.

       Two days after Hinchly received that response, on April 28, NLCI served the peanut

butter as part of the prisoners’ breakfast meal. While Hinchley was aware there was a

general consensus among prisoners that the peanut butter tasted different (and,

presumably, bad), no one had informed Hinchley before its service that the peanut butter

was unsafe for consumption. Hinchley explained his view at the time was that if the peanut

butter manufacturer had deemed the peanut butter unsafe, the manufacturer would have

issued an official recall notice and sent it to the DOC’s central office, as well as each

affected institution. Thus, because no recall notice had been sent, Hinchley believed the

peanut butter was unsafe for consumption.

       After breakfast service on April 28, however, there was a flurry of emails between

DOC employees about prisoners’ reactions to the peanut butter. At 10:56 a.m., a DOC

employee named Traci Navis emailed Hinchley asking if he had heard anything about the

peanut butter because inmates were complaining that it tasted “like there were chemicals

in it.” Hinchley responded at 11 a.m. that he had contacted the food distributor and seen

emails from other institutions discussing the peanut butter, adding that he had tasted the

peanut butter and had not heard that it was unsafe, just that it had a different, darker and

burnt taste. (Hinchley Decl. Ex. 1000 (dkt. #60-1) 12.)
                                             3
       At 12:21 p.m., Sally Wess, NLCI’s Correctional Management Services Director,

sent an email to DOC’s Dietetic Services Director Christine Berndt Miles, on which

Hinchley was copied, stating:

       Chris, we are having a lot of complaints with our peanut butter and it is
       causing a climate issue.      Jassen [Hinchley] said he has contacted
       [Indianhead] with the lot number. We can’t serve it, so will be looking at
       alternatives.

(Hinchley Decl. Ex. 1000 (dkt. #60-1) 12.) Berndt Miles also forwarded that message to

Indianhead contract manager Jim Kacvinsky, writing “It’s a problem when inmates get

upset. WCI described the aftertaste to be that of moldy peanuts. I’m not OK with this,

nor are some of our institutions. We’re going to have to work something out.” (Id. at 20-

21.)

       At around 1 p.m. on April 28, Hinchley also sent an email to NLCI’s Inventory

Control Coordinator, Joseph Erler, asking him to check if the stock of peanut butter was

from the same lot as the peanut butter that had been served in the morning (Lot #200-7-

068). Hinchley noted in particular that they were having “some major quality concerns”

with the peanut butter. However, Hinchley maintains he sent this email still out of concern

about the taste of the peanut butter, not out of concern that it was unsafe. When Erler

responded that all the peanut butter was from Lot #200-7-068, Hinchley called

Indianhead to exchange that peanut butter for new product.

       At 3:08 p.m., Jim Kacvinsky emailed Hinchley, copying multiple DOC employees,

advising that any facility having issues with peanut butter from Lot #200-7-068 could

return it for credit and replacement by contacting the Indianhead account representative

Peterson or customer service. Peterson then agreed to swap out NLCI’s peanut butter from


                                            4
that Lot with new peanut butter to be delivered May 2, 2017. Peterson memorialized that

agreement in an email that afternoon.

       At about 3:30 p.m., still on April 28, Berndt Miles circulated an email to all DOC

Food Service Administrators and Managers, stating that while Indianhead had said the

product was fine, they reconsidered and would allow facilities to return the peanut butter

from Lot #200-7-068 for credit and replacement.        (Id. at 20.)   Again, according to

Hinchley, he understood that Indianhead made this decision to maintain its positive

working relationship with the DOC, not because the peanut butter from Lot #200-7-068

was unsafe for consumption.

       On May 2, 2017, Hinchley informed NLCI staff that new peanut butter was arriving

that day, but that the old product would remain available during breakfast for the next few

days. Hinchley explained in an email to one correctional officer that he “was informed

that it [was] perfectly safe to eat.” (Hinchley Decl. Ex. 1000 (dkt. #60-1) 23.) Therefore,

on the morning of May 2, NLCI again served peanut butter from Lot #200-7-068 for

breakfast.   However, Hinchley told NLCI kitchen staff to offer jelly and butter as a

temporary substitute for prisoners who did not want to eat the peanut butter. While

plaintiff Whitehead claims that he personally was never offered this alternative, Whitehead

has submitted no evidence suggesting that it was not offered to others, nor that Hinchley

failed to issue this directive.

       In May of 2017, Inmate Complaint Examiner (“ICE”) Tara Fredlund contacted

Hinchley about several inmate complaints related to the peanut butter.           Hinchley

explained what happened and forwarded to her the email chain between Wess, Berdt Miles

and Kacvinsky that resulted in Indianhead offering to take back the Lot #200-7-068
                                            5
peanut butter. After reviewing these emails, Miller recommended that the complaint be

affirmed because the DOC initially received peanut butter that had been “recalled” by

Indianhead, although Miller explains in her declaration that in using the word “recalled,”

she neither meant to suggest that the peanut butter was unsafe nor that it had been

“recalled” out of health concerns. In particular, Miller avers that she did not conclude nor

believe that the peanut butter was contaminated, poisoned or dangerous.




       C. Whitehead’s Exposure to the Lot #200-7-068 Peanut Butter

       During the breakfast on April 28, 2017, when NLCI first served peanut better from

Lot #200-7-068, Whitehead ate it and told defendant Thorne as a food service officer

about the bad tasting peanut butter. Thorne in turn notified the unit sergeant, who

contacted the main kitchen and civilian food service staff to notify them of the complaints.

The kitchen staff then reported back that the peanut butter was safe for consumption,

relaying that it tasted and looked different because the peanuts had been roasted

differently. Therefore, Whitehead was given the option to either eat the peanut butter or

throw it away. Nevertheless, Whitehead claims that the peanut butter made him sick.

       While Thorne was assigned to the kitchen, he was not a food service employee and

did not decide what food is or is not served. Thus, Thorne was not involved in any

decisions about whether to serve the peanut butter. His responsibility was limited to

relaying prisoner complaints about food to food service employees and then

communicating the response back to the prisoners.

       As both the Food Service Manager and Administrator, Hinchley also spoke to

plaintiff Whitehead on April 28. Hinchley claims he told Whitehead that the situation
                                             6
would be resolved as soon as possible, since he was working on replacing the peanut butter.

In contrast, Whitehead claims that Hinchley never mentioned the possibility of a

replacement.

       On May 2, 2017, Whitehead again ate the peanut butter during breakfast, and again

complained to Thorne that he needed to do something about it or Whitehead would write

an inmate complaint. According to Whitehead, Thorne told him to write an inmate

complaint if he wished. While Thorne does not recall this encounter, he agrees that it may

have happened that way, since Thorne had previously confirmed with kitchen staff that

the peanut butter was safe, but would also have understood Whitehead to be within his

rights to pursue an inmate complaint about their interaction.




       D. Whitehead’s Health Issues

       Whitehead claims that he spoke with a Nurse Dobbert on April 29 and May 3,

complaining he was sick from consuming the subject peanut butter, and she told him to

drink water to flush it all out. Whitehead also claims that Nurse Dobbert gave him Mucilax

sometime between May 30 and June 26 of 2017.

       Defendants have no record that Whitehead asked to be seen through a Health

Services Request (“HSR”) anytime in May of 2017. Whitehead explains that he did not

complain about his illness during that period of time out of fear he would be put in

restrictive housing, which he wanted to avoid because he needed to work on a motion for

a different state court proceeding.

       On June 9, 2017, Whitehead met with Dr. Karl Hoffman in the HSU for an

appointment related to other, ongoing issues -- a cyst in his thumb and chronic left knee
                                            7
pain. 2 While Dr. Hoffman’s progress notes did not include an entry that Whitehead was

having stomach issues or was sick, he claims to have told Hoffman about his stomach issues

during that visit and that Hoffman told him to contact someone from the Psychological

Services Unit (“PSU”).

       On June 25, 2017, Whitehead did fill out an HSR, asking for a knee sleeve and

reporting that he was “afraid to eat the peanut butter [be]cause of the bad peanut butter

given on (4-28-2017) and (5-2-2017) and other days.” (Pl. Ex. 2001-1 (dkt. #69-3).)

Whitehead was further seen in HSU on July 3 and 18, 2017, related to his thumb cyst and

knee, but again Hoffman’s notes from those examinations do not mention nausea,

vomiting, weight loss or any other stomach-related symptoms. Nevertheless, Whitehead

claims that he submitted a later HSR on July 7, 2017, complaining that he had been served

peanut butter on April 28 and May 2 that left him: “very ill” and “with the runs, throwing

up all messed up in a bad way. I now still feel today like something is wrong.” (Whitehead

Decl. (dkt. #73) ¶ 18; Pl. Ex. 2001-5 (dkt. #69-7).)

       Whitehead also submitted another HSR, dated July 14, 2017, in which he asked

that his blood be checked because “something was in the peanut butter served to me and

all the other inmates . . . what it was has me not having a[n] erection and very scared.”

(Pl. Ex. 2001-4 (dkt. #69-6).) Dr. Hoffman responded to Whitehead’s July 14 HSR on

July 19 as follows: “Does not seem logical. I am not ordering any tests with this presenting



2
   Whitehead’s proposed findings of facts include numerous, unsupported assertions challenging
Dr. Hoffman’s ability to opine about Whitehead’s medical condition and implying that Hoffman
would lie on behalf of his fellow DOC and NLCI employees. (Pl. Proposed Findings of Fact (dkt.
#71) ¶¶ 1-8.) Given that Whitehead submitted no evidence to support either contention, the court
will give them no weight, except with respect to his specific claim that he told Hoffman about his
stomach issues.
                                                8
complaint.” (Id.) A week later, on July 24, 2017, Whitehead submitted a third HSR,

which stated:

       I am going mentally insane by all this, toe nails falling off, vomiting, stomach
       upset, runs, not getting arousal from looking at my lady flicks, or anything
       for that matter, rash on my arm for like a month now, and you will not tell
       me what was in that peanut butter that was and still is got me sick. Why?
       Why? Why? That is a demand you find out, or I t[e]ll the court you are
       denying me medical treatment as you are.

(Hoffman Decl. Ex. 1001 (dkt. #61-1) 61.) In response, Dr. Hoffman again recommended

that Whitehead seek treatment from psychology, and he scheduled him for an

appointment to assess his physical symptoms. In Dr. Hoffman’s opinion, Whitehead’s

symptoms were caused by mental health issues, not the peanut butter he had eaten nearly

three months earlier.

       On July 26, 2017, Whitehead next had an appointment with a nurse, during which

he apparently reported that his symptoms started in or around March, after he ate some

“bad peanut butter.” While the nurse was unable to see a rash or any signs of infection,

she did note that Whitehead had lost eight pounds over a five-month period and that he

had lost part of his left big toenail.      (Hoffman Decl. Ex. 1001 (dkt. #61-1) 6.)

Nevertheless, Whitehead now claims that the nurse refused to talk to him about the peanut

butter or run a test of his blood. Dr. Hoffman’s opinion is that none of the issues discussed

during the July 26 meeting would have been related to food Whitehead consumed on April

28 or May 2, explaining credibly that if food is contaminated or contains a food borne

illness, symptoms begin as early as two hours after consumption (for food containing a

staph infection), and may take up to a month (for food containing a parasite).

       On August 3, 2017, Dr. Hoffman started treating Whitehead for suspected irritable


                                              9
bowel syndrome.       On August 18, he also ordered a stool sample test for C-Diff and

ova/parasites. 3 The sample was collected August 22, 2017, but the C. Diff test could not

be performed due to an improper specimen. However, the ova/parasites test identified a

non-pathogenic parasite (endolimax nana) from fecally contaminated food or water. The

test also showed blastocystis hominis. As a result, Dr. Hoffman concluded that Whitehead

had a parasite that was causing his symptoms. He also noted that: (1) blastocystis hominis

may either be normal bowel flora or a true pathogen; and (2) symptoms of endolimax nana

and blastocystis hominis appear within days or weeks of contamination, not months. In

response, Dr. Hoffman prescribed Whitehead metronidazole.

       As Food Service Manager and Administrator, defendant Hinchley is not aware that

any other prisoner claimed to have become sick from eating the peanut butter. However,

Whitehead submitted a declaration from another prisoner, Paul Ruegg, Jr., who avers that

he ate the peanut butter, which had a “chemical taste,” was “bad” and made him “sick the

first time [he] tasted it.” (Ruegg Decl. (dkt. #75) 1.) He also submitted a declaration

from Todd Peterson, a prisoner working in NLCI’s kitchen during the relevant time period,

who avers that he heard from “staff and other inmates” that the peanut butter was bad

tasting, contaminated and made people sick. (Peterson Decl. (dkt. #76).)




       E. Whitehead’s Termination from his Prison Job

       On or about July 23, 2017, Sergeant Drew Cross hired Whitehead to position D-

113, which is a Personal Care Assistant 2. He held that position until September 9, 2017,



3
 “C-Diff,” or c. difficile infection, a bacterium that causes a range of symptoms, including diarrhea,
while “ova/parasites” refers parasites that may cause infections in the digestive tract.
                                                 10
when he was terminated.

       Whitehead claims that on September 5, 2017, defendant Fladhammer, a Unit

Manager at NLCI, threatened to fire him from his position.         During his deposition,

Whitehead testified that while he was working that day, Fladhammer saw him and asked

why he was out of his cell, to which Whitehead responded that he was working.

Apparently, this angered Fladhammer, who then stated: “You will not work for us and sue

us, that will end soon.” (Rachhuber Decl Ex. 1012 (dkt. #65-1) 4.) Whitehead further

testified that Fladhammer later apologized for her statements. For her part, Fladhammer

denies ever threatening to fire Whitehead on September 5, 2017.

       Whitehead further testified in his deposition that on September 9, 2017 -- the same

day he was terminated -- he overheard Fladhammer call Sergeant Cross into her office and

instruct him to fire Whitehead, saying “you hired him, now you fire him.” (Bachhuber

Decl. Ex. 1012 (dkt. #65-1) 6.) Fladhammer denies making this statement as well, and it

is undisputed that Fladhammer was not working on September 9, 2017. In his opposition

brief, Whitehead changes his story, claiming that he was mistaken, and he now remembers

the conversation between Fladhammer and Cross happened on September 7, 2017.

       Regardless of when that conversation allegedly took place, it is undisputed that on

September 9, 2017, a non-defendant, Correctional Officer Sieber, issued Whitehead a

conduct report for disobeying orders and theft. Sieber alleged that at approximately 5:00

p.m. on September 9, 2017, he observed Whitehead take toast and bacon back to his cell

in a snack bag. Sieber further alleges that (1) he retrieved the snack bag from Whitehead’s

cell and (2) this was not the first instance Whitehead had been talked to about bringing

food back to his cell. Neither Cross nor Fladhammer observed the events Sieber described
                                            11
in the conduct report, nor did they instruct Sieber to write the conduct report. Moreover,

Whitehead did not contest the conduct report and submitted no evidence suggesting either

Cross or Fladhammer were involved in the resolution of that conduct report.

       Also on September 9, Sieber decided to conduct a work evaluation for Whitehead,

which he was permitted to perform at any time. Having worked on Whitehead’s unit

consistently for the 6-month period leading up to September 9, Sieber also avers that he

felt he had the opportunity to observe Whitehead’s behavior while he was working. In

particular, Sieber explains that the Offender Performance Evaluation allows staff to

evaluate prisoners on different areas related to attitude, performance and initiative, all on

a scale of 0-3, with 33 points possible. Once the scores are tallied, points are deducted for

conduct reports. Prisoners must score over 19 points -- attaining a rating of satisfactory or

above average -- to work on the unit.

       Sieber gave Whitehead a total of 9 points, and then deducted 3 points for the

September 9, 2017, conduct report. Because Sieber chose not to deduct any points for

three other conduct reports Whitehead had received in 2017, Whitehead’s final score was

6 points. Since his total points resulted in an “unsatisfactory” rating, Whitehead was

subject to termination, and it was Sieber who, in fact, terminated him. On September 11,

2017, June Trepis from the NLCI business office signed off on Whitehead’s termination.

Finally, conduct reports, work evaluations and employment terminations can occur even

in the unit manager’s absence.

       Again, there is no evidence either Cross nor Fladhammer were involved in deciding

to evaluate, rating or terminating Whitehead. Fladhammer affirmatively avers that she

never instructed any NLCI employee to fire Whitehead from his job, although Whitehead
                                             12
purports to dispute this based on the September 7 conversation he purports to have

overheard between Cross and Fladhammer. Whitehead also points to an October 6, 2017,

letter he received from NLCI’s Correctional Manager Services Director Sally Wess after

his termination. Whitehead had complained about his termination, and Wess responded

that the termination was proper. In the letter, Wess also relayed that Fladhammer was not

involved in the termination, although Wess reported that she spoke with Fladhammer,

who agreed with the termination decision. (Fladhammer Decl. Ex. 1009 (dkt. #63-3) 7.)

While Wess noted that Fladhammer would need to sign the termination form as a

formality to comply with policy in her position as Unit Manager, Wess further reaffirmed

that the termination was based on Sieber’s unsatisfactory evaluation. (Id.)

       Whitehead filed this lawsuit on July 5, 2017, before the events giving rise to his

termination took place. Whitehead amended his complaint to include Fladhammer as a

defendant on December 27, 2017. Fladhammer avers that as of September 2017, she was

not aware that Whitehead had filed this lawsuit, and she only learned about it sometime

after November 1, 2018, when she received a notification that a lawsuit had been

commenced.




       F. Notice of Claim

       Contrary to the requirements of Wis. Stat. § 893.82, the Office of the Attorney

General neither received nor was served with a notice of claim on behalf of Whitehead

against any of the defendants. Whitehead does not dispute that he did not file the required

notice of claim, but claims not to have understood that he needed to take that step before

filing claims against defendants.
                                            13
                                        OPINION


       Summary judgment is appropriate if the moving party shows “there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). If the moving party meets this burden, then to survive summary

judgment, the non-moving party must provide evidence “on which the jury could

reasonably find for the nonmoving party.” Trade Fin. Partners, LLC v. AAR Corp., 573 F.3d

401, 406–407 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)) (brackets

omitted). Of course, at summary judgment, disputed facts are viewed in a light most

favorable to the plaintiff as the non-moving party.

       However, importantly here, this treatment does not extend to inferences supported

merely by speculation or conjecture. Parker v. Four Seasons Hotels, Ltd., 845 F.3d 807, 812

(7th Cir. 2017); Coleman v. City of Peoria, Ill., 925 F.3d 336, 345 (7th Cir. 2019).

Unfortunately, plaintiff’s claims for deliberate indifference, negligence and retaliation

depend largely on the latter, and when stripped away, the undisputed facts leave no basis

for a reasonable jury to find against any of the named defendants.




I.     Eighth Amendment

       To prevail on an Eighth Amendment deliberate indifference claim, Whitehead must

show that defendants were aware that he faced a substantial risk of serious harm, but were

either “deliberately indifferent” or consciously refused to take reasonable measures to

prevent the harm. Forbes v. Edgar, 112 F.3d 262, 266 (7th Cir. 1997). A defendant

“consciously disregards” a prisoner’s need when the defendant knows of and disregards “an

                                            14
excessive risk to an inmate’s health or safety; the official must both be aware of the facts

from which the inference could be drawn that a substantial risk of serious harm exists, and

he must also draw that inference.” Snipes v. Detella, 95 F.3d 586, 590 (7th Cir. 1996).

Inadvertent error, negligence, gross negligence and ordinary malpractice are not cruel and

unusual punishment within the meaning of the Eighth Amendment. Vance v. Peters, 97

F.3d 987, 992 (7th Cir. 1996). Defendants seek judgment in their favor on the grounds

that Whitehead was not subjected to a substantial risk of serious harm and because neither

defendant acted with deliberate indifference to such a risk. The court will address these

arguments in turn.




       A. Substantial Risk of Serious Harm

       Whitehead’s evidence in support of his position that the peanut butter served to

NLCI inmates on April 28 and May 2, 2017, created a substantial risk of serious harm

consists of the comments he attributes to NLCI’s Correctional Management Services

Director Wess and DOC’s Dietetic Services Director Miles, along with his own and one

other prisoner’s experiences. As an initial matter, the statements made by Sally Wess and

Berndt Miles (as well as other DOC employees) in emails on April 28 do not support a

finding, nor even suggest, that the peanut butter served from Lot #200-7-068 was unsafe

for consumption. Instead, those communications relayed that there were complaints about

the taste of the peanut butter to the point that everyone agreed that prisoners would not

be served from that Lot anymore mainly, if not exclusively, to avoid prisoner unrest.

Certainly, none of the comments suggest that prisoners would actually be harmed by

consuming it. Nor do any of the communications from DOC employees to the Indianhead
                                            15
employees, all of whom agreed that the peanut butter did not taste good and had burnt or

chemical-like aftertaste, address any concern other than the taste of the peanut butter and

the complaints that DOC staff were receiving from the prisoners about the taste. While

there may well have been something wrong with the peanut butter (and it is unclear from

the record exactly what was wrong with Lot #200-7-068), at least as to taste, there is no

evidence of record indicating that the peanut butter was dangerous if consumed. As such,

the only reasonable inference to be drawn from the communications about the peanut

butter was that prisoners were complaining, and DOC staff wanted an exchange from

Indianhead because they had dissatisfied customers.

       Plaintiff’s other evidence related to his own and one other prisoner’s speculation

and conjecture as to the reasons for their feeling ill only makes this a slightly closer call, at

least at the summary judgment phase when the court must view the evidence in his favor.

Starting with plaintiff, defendants’ position is that it would be unreasonable to conclude

that Whitehead was sickened by the peanut butter given overwhelming medical evidence

to the contrary. First Whitehead did not even report his symptoms until June, and was

not diagnosed with a parasite until the end of August. While Whitehead would explain

away these problems by asserting that he complained to Nurse Dobbert about issues he

was having with his stomach immediately after he consumed the peanut butter,

contemporaneous medical records are to the contrary.             As defendants point out in

particular -- and Whitehead does not dispute -- he did not submit any HSR’s complaining

about those symptoms in the weeks following consumption of the peanut butter; indeed,

it was only on June 25, 2017, that Whitehead started lodging complaints in HSR’s about



                                               16
how the peanut butter had made him sick. 4

         Second, defendants point out that when Dr. Hoffman met with Whitehead on July

3 and 18, he did not note any mention of the patient reporting any stomach-related

ailments nor that he lost weight. Here, plaintiff claims that Dr. Hoffman was lying, while

offering no evidence why Hoffman would do so. In fairness, plaintiff also insists that he

was complaining about stomach-related issues to other NLCI staff members beyond

Dobbert and was ultimately diagnosed with a parasite, after August 22, 2017, albeit four

months from first consuming the peanut butter. However, according to Dr. Hoffman, if

the peanut butter Whitehead consumed had contained the parasite, Whitehead would

have presented with symptoms much earlier. Again, Whitehead responds that he did have

those symptoms earlier and asked for testing to be done, but no one tested him for the

parasite.

         Certainly, Whitehead’s explanations for his failure to use HSR’s earlier to obtain

treatment, as well as his insistence that Dr. Hoffman was lying, strain credulity and pose a

substantial credibility hurdle for him to overcome at trial. However, the court’s skepticism

about Whitehead’s explanations does not preclude an argument that his version of events

goes to credibility determinations at this stage. Townsend v. Fuchs, 522 F.3d 765, 774 (7th

Cir. 2008). As such, the court cannot completely discount Whitehead’s insistent that he

was experiencing digestive ailments in May of 2017.

         Similarly, the substantial skepticism by Dr. Hoffman as to any ill affects to plaintiff




4
    Plaintiff’s only explanation for this omission was that he was afraid to complain about his
health because he did not want to be placed in restrictive housing, of course failing to
explain what changed.
                                         17
and the absence of more than a few anecdotes of any other inmate becoming ill moves the

plaintiff’s claim into the speculative category. Indeed, plaintiff submitted one affidavit

from another prisoner (Ruegg), who avers that he also got sick from the peanut butter right

after eating. While lacking any other support, and no medical support, the court could

conclude as a matter of law that a jury would only be speculating the peanut butter made

either prisoner sick, much less posed a substantial risk of serious harm. Even if this were

not so, the court must also turn to whether either Dr. Hinchley or Thorne were aware that

of the risk that the peanut butter constituted a serious risk of substantial harm if consumed

and acted with deliberate indifference to that risk. On this element of plaintiff’s claim, no

reasonable jury could find against defendants.




       B. Deliberate Indifference

       In particular, on this record, there is no evidence supporting a finding that Hinchley

or Thorne acted with a “sufficiently culpable state of mind” in allowing Whitehead to

consume the peanut butter. Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005) (quoting

Wilson v. Seiter, 501 U.S. 294, 297 (1991)). Starting with Hinchley, it is undisputed that

he had no knowledge the Lot #200-7-068 peanut butter posed a safety risk before

breakfast on either April 28 or May 2, 2017. Certainly, Hinchley learned that the peanut

butter tasted unusual (and a reasonable jury might even infer unpleasant) on April 24, after

which Hinchley personally tasted it, acknowledged the burnt taste and darker color, but

did not get sick. He then took several steps to ensure that the different taste and color

were not red flags that the peanut butter was unsafe for consumption, including reaching

out to other institutions and the distributor Indianhead directly, explicitly asking the
                                             18
Indianhead account representative, Corbet Peterson, whether there were issues with the

Lot #200-8-068 peanut butter that NLCI and other DOC facilities should know about.

Moreover, Hinchley heard back from Indianhead via an email from Peterson on April 26,

two days before the peanut butter was served at NLCI, advising that there were no concerns

with that peanut butter Lot.     Whether correct or not, on this record, it would be

unreasonable to infer that Hinchley had reason to believe that serving the peanut butter

on April 28 posed a substantial risk of serious harm.

       As for Hinchley’s decision to allow prisoners to eat peanut butter from Lot #200-

7-068 after deciding to send back their supply from that lot number, the evidence of record

establishes that Hinchley again had no reason to believe prisoners would get sick if they

consumed that peanut butter. Indeed, none of the evidence of record would permit a

reasonable jury to find that by May 2, someone from the manufacturer, Hampton Farms,

or the distributor, Indianhead, believed that the peanut butter was unsafe, much less that

Hinchley was aware of a substantial risk that prisoners would actually get sick from

consuming it. While Whitehead might fault Hinchley for declining to pull the Lot #200-

7-068 peanut butter on April 28 based on the non-obvious chance that the problem was

more severe than just the taste of the peanut butter, there is no evidentiary basis to

question that Hinchley based this decision on an understanding that the peanut butter was

safe. Rather, on May 2, Hinchley emailed a staff member to replay his understanding that

the peanut butter was safe. (See Hinchley Decl. ¶ 23; Hinchley Decl. Ex. 1000 (dkt. #60-

1) 23.)   Even viewing Hinchley’s decision-making process in a light favorable to

Whitehead, a reasonable trier of fact could simply not conclude that his actions were “the

equivalent of criminal recklessness.” Guzman v. Sheahan, 495 F.3d 852, 857 (7th Cir.
                                            19
2007). 5

       As for Thorne, his involvement was even more limited, and it is essentially

undisputed that he lacked the authority to influence whether the peanut butter would be

made available to the prisoners, although he may have had some duty to report up the

chain of command if he believed a real risk of harm existed to the inmates. Regardless,

while Whitehead insists that Thorne knew that there were problems with the peanut

butter, the only complaint Whitehead lodged about the peanut butter with Thorne was

that it tasted bad, and Thorne took appropriate action by informing the kitchen staff about

his complaint. Moreover, Thorne -- who was not part of NLCI’s food service department

and worked as a correctional officer -- had no basis to disbelieve the kitchen staff’s response

that the peanut butter was safe. Accordingly, it would be unreasonable to infer that Thorne

responded to Whitehead’s complaint with reckless disregard of the possibility that the

peanut butter was unsafe for consumption.

       Since no reasonable trier of fact could conclude that either defendant Hinchley or

Thorne acted with reckless disregard to a risk that Whitehead or other inmates would

suffer serious harm by eating the peanut butter on either April 28 or May 2, the court must

grant defendants motion of the Eighth Amendment claims against them. 6


II.    Wisconsin Negligence

       To bring a claim of negligence against a state employee, a plaintiff must comply


5
 Again, at this point, not even plaintiff Whitehead had reported to Hinchley that the peanut butter
had made him sick, much less that he sought medical treatment for symptoms he was suffering after
consuming the peanut butter.

6
  While defendants also raise qualified immunity as a defense, the court need not resolve that
argument in light of its findings.
                                               20
with Wisconsin’s notice of claim statute, Wis. Stat. § 893.82, by notifying the attorney

general about his state law claims. Specifically, § 893.82(3) requires a claimant in a civil

action to serve the attorney general written notice of the circumstances of his claim by

certified mail within 120 days of the event causing the injury, including “the name of the

state officer, employee or agent involved.” In addition, strict compliance with the statute

is a jurisdictional requirement for a state law claim to proceed against a state employee.

Sorenson v. Batchelder, 2016 WI 34, ¶ 30, 368 Wis. 2d 140, 154, 885 N.W.2d 362, 368

(citing Wis. Stat. § 893.82(2m)); Ibrahim v. Samore, 118 Wis. 2d 720, 726, 348 N.W.2d

554, 558 (1984). See also Weinberger v. Wisconsin, 105 F.3d 1182, 1188 (7th Cir. 1997)

(“Section 893.82 is jurisdictional and strict compliance is required.”).

       Since Whitehead does not dispute that he failed to file a notice of claim with respect

to his negligence claims against Hinchley and Thorne, this court cannot consider his

negligence claim.     While Whitehead urges the court to ignore this requirement in

consideration of his pro se status, the fact remains that the notice of claim is a jurisdictional

prerequisite to suit. Accordingly, the court will grant defendants’ request for judgment on

Whitehead’s negligence claims against Hinchley and Thorne. 7




III.   First Amendment

       At the summary judgment stage, a plaintiff “must ‘show through specific evidence

that a triable issue of fact remains.’” Johnson v. Kingston, 292 F. Supp. 2d 1146, 1158

(W.D. Wis. 2003) (quoting Liu v. T & H Machine, Inc., 191 F.3d 790, 796 (7th Cir. 1999)).



7
 Even if the claim were not barred, the court would be remiss not to express skepticism about its
merits as to both lack of adequate care and causation.
                                               21
Plaintiff’s “subjective belief that the action was retaliatory . . . does not alone create a

genuine issue of material fact.” Johnson v. Univ. of Wisconsin-Eau Claire, 70 F.3d 469, 480

(7th Cir. 1995), abrogated on other grounds by Spiegla v. Hull, 371 F.3d 928 (7th Cir. 2004).

To state a prima facie case for retaliation under § 1983, plaintiff must produce sufficient

evidence for a reasonable jury to conclude that: “(1) he engaged in activity protected by

the First Amendment; (2) he suffered a deprivation that would likely deter First

Amendment activity in the future; and (3) the First Amendment activity was ‘at least a

motivating factor’ in the Defendants’ decision to take the retaliatory action.” Bridges v.

Gilbert, 557 F.3d 541, 546 (7th Cir. 2009) (citing Woodruff v. Mason, 542 F.3d 545, 551

(7th Cir. 2008)).

       The parties agree here that Whitehead’s retaliation claim involves a protected

activity and that Whitehead’s termination is sufficiently adverse to deter a prisoner of

ordinary firmness from filing a lawsuit again in the future. Defendants’ motion, therefore,

turns on whether there is sufficient evidence of record to support a reasonable finding in

Whitehead’s favor on the third element -- that his complaint about the service of allegedly

tainted peanut butter was at least a motivating factor in his being fired from his prison job.

Again, unfortunately for plaintiff, he has failed to meet this burden.

       To start, defendants’ position is that Fladhammer did not know about this lawsuit

on September 9, 2017, when Whitehead was terminated, which is significant since a

plaintiff must prove that the defendant knew of the protected conduct before the alleged

retaliatory action. See Wackett v. City of Beaver Dam, 642 F.3d 578, 582 (7th Cir. 2011)

(“For a viable case, [plaintiff] must prove defendants’ knowledge of the protected speech

to establish retaliation.”). Specifically, Fladhammer claims in a declaration that she did
                                             22
not know about it until November of 2018.              However, Whitehead testified in his

deposition that Fladhammer told him on September 5 that he could not “sue us and work

for us,” and he believes she knew about his lawsuit because she used the term “us.” He

also suggests that she heard about the lawsuit from other NLCI staff or prisoners. Standing

alone, Whitehead’s speculation that Fladhammer had heard about the lawsuit would not

be sufficient to create a genuine dispute about her knowledge.            However, given that

Whitehead claims Fladhammer actually used the term “sue us” during their exchange, it is

at least arguably reasonable for a jury to believe that Fladhammer was referring to

Whitehead’s lawsuit. As such, Whitehead’s claim does not fail as a matter of law because

Fladhammer did not know about this lawsuit alone.

       Instead, his claim fails because no reasonable trier of fact could find that

Fladhammer was responsible for Whitehead’s September 9 termination. 8 “For a defendant

to be liable under section 1983, she must be personally responsible for the alleged

deprivation of the plaintiff’s constitutional rights.” Mitchell v. Kallas, 895 F.3d 492, 498

(7th Cir. 2018) (citation omitted). “The personal involvement requirement is satisfied if

the constitutional violation occurs at a defendant’s direction or with her knowledge or

consent.” Id.




8
   Based on the evidence of record, the court would have expected defendants to attempt to rebut
Whitehead’s motivating factor argument by showing that he would have been terminated regardless
of Fladhammer’s statement because of his unsatisfactory performance. See Greene v. Doruff, 660
F.3d 975, 977 (7th Cir. 2011) (defendant may defeat retaliation claim by showing “that the harm
would have occurred anyway -- that is, even if there had not been a violation of the First
Amendment -- and thus that the violation had not been a ‘but for’ cause of the harm, for which he
is seeking redress”). However, since defendants do not assert this defense, and Whitehead had no
opportunity to show pretext in response, the court will not resolve the claim on this basis.
                                              23
       While Whitehead contends that Fladhammer ordered Cross to direct Sieber to fire

Whitehead, the undisputed evidence of record does not support this dubious claim. Even

accepting Whitehead’s assertion that he heard Fladhammer tell Cross to fire him, there is

no evidence that either Cross or Fladhammer ever instructed Sieber to write the conduct

report or conduct the work evaluation, much less proceed to fire plaintiff. On the contrary,

Sieber denies it outright, and the evidence is overwhelming that he had initiated this

process and followed through on his own with no knowledge of plaintiff’s complaint about

tainted peanut butter.

       More importantly, it is undisputed that Fladhammer had no involvement in: (1)

observing Whitehead’s infraction on September 9 or issuing Whitehead the conduct report

that day; (2) evaluating Whitehead’s performance that day; or (3) terminating him.

Instead, the evidence is again overwhelming that Sieber was responsible for all of the events

that took place on September 9, and there is no evidence of record -- beyond Whitehead’s

speculation -- that Sieber’s actions were in any way motivated by Fladhammer, much less

his peanut butter complaints. Finally, it was June Trepis, not Fladhammer, who approved

Sieber’s decision to fire Whitehead.

       While Whitehead insists that Fladhammer later “approved” the termination, the

only evidence of record supporting that notion is the October 6, 2017, letter he received

from NLCI’s Correctional Management Services Director Sally Wess. Yet that letter says

nothing about Fladhammer instructing or facilitating Whitehead’s termination. Rather,

Wess confirmed in the letter that Fladhammer was not part of the process on September 9,

and only agreed that the termination was appropriate after the fact when Wess asked her

about it. That Fladhammer later approved of Sieber’s evaluation and termination as a
                                             24
matter of formalizing Whitehead’s termination as a Unit Manager in no way permits a

reasonable jury to infer that she started the chain of events leading to plaintiff’s

termination in retaliation for his complaints about tainted peanut butter.

        To the contrary, the only reasonable conclusion to be drawn from the evidence of

record is that Sieber decided that Whitehead’s conduct report for again smuggling food

into his cell, along with a litany of other misconduct personally observed by Sieber over

some six months, led to a review of his employment, which he unsurprisingly deemed to

be wholly unsatisfactory.      As such, even accepting Whitehead’s testimony that

Fladhammer made a comment suggesting that Whitehead would not be able to work for

and sue NLCI employees, the evidence of record does not support a reasonable finding that

Fladhammer was involved Whitehead’s termination from his Personal Assistant 2 position.

Accordingly, Fladhammer is entitled to judgment in her favor on this retaliation claim as

well.


                                         ORDER

        IT IS ORDERED that:

        1) Defendants’ motion for summary judgment (dkt. #54) is GRANTED.

        2) The clerk of court is directed to enter final judgment in defendants’ favor and

           close this case.

        Entered this 21st day of January, 2020.

                                          BY THE COURT:

                                          /s/

                                          WILLIAM M. CONLEY
                                          District Judge
                                            25
